Citation Nr: 1404151	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-34 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied the Veteran's petition to reopen the previously denied claim, finding that no new and material evidence had been received.  In a November 2012 supplemental statement of the case, the RO in St. Petersburg, Florida, reopened the Veteran's claim and denied it on the merits.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for a back disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for a back disorder as a claim to reopen.

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the RO has characterized the Veteran's claim as one for service connection for "traumatic back strain" specifically, the Board notes that the Veteran has been diagnosed with both traumatic back strain and a compression fracture of the thoracic spine.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any back disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2013.  A transcript of that hearing has been associated with the Veteran's claims file.

Following the RO's last adjudication of the claim, the Veteran has submitted additional evidence for consideration in his appeal.  By written statement dated in February 2013, the Veteran waived RO consideration of this evidence in the first instance.


FINDINGS OF FACT

1.  In a March 1968 rating decision, the RO denied the Veteran's claim for service connection for what was identified at the time as traumatic back strain.  The Veteran did not appeal that decision.

2.  Evidence received since the March 1968 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran likely has a compression fracture of the thoracic spine that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  A March 1968 rating decision that denied the Veteran's claim of service connection for traumatic back strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2.  Since the prior final denial of the claim of service connection for a back disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran has a compression fracture of the thoracic spine that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

In a March 1968 rating decision, the RO denied the Veteran's claim for service connection for a back disorder, identified at the time as a "traumatic back sprain."  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  In September 2008, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a back disorder was the March 1968 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for traumatic back strain in November 1967.  The RO denied the claim for service connection in March 1968 and, in so doing, found that the Veteran had not established that he experienced any back disorder at the time of his separation from service, or at the time the claim was filed.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has a back disorder that began following an in-service injury.  As a result, the Veteran contends that service connection for a back disorder is warranted.

Evidence of record in 1968 included only the Veteran's service treatment records.  Review of those records reflects that the Veteran complained on his September 1967 separation medical history report that he experienced recurrent back pain.  A note made by the examining physician indicated that the Veteran had been "hit in the back by falling boxes" and had been "hospitalized for back strain."  A diagnosis of compression fracture secondary to a March 1967 back injury was recorded.  However, on the separation report of medical examination, he was noted to have a normal spine and normal musculoskeletal system.  

Evidence added to the record since the RO's March 1968 denial concerning the Veteran's claim for service connection includes records of treatment he has received from private treatment providers since that date, as well as report of a September 2012 VA examination and testimony from his April 2013 hearing before the undersigned Veterans Law Judge.  The Veteran has also submitted multiple statements concerning his belief that his current back problems are related to his time in service.  In that connection, the Veteran testified before the undersigned Veterans Law Judge that he first experienced back pain in service, following the March 1967 injury, and has continued to experience back pain from his time in service to the present.  He has also submitted multiple treatment records from private providers, documenting a diagnosis of compression fracture of the thoracic spine as early as April 1978.  As such, the Board finds that the evidence, in the form of the private records and the Veteran's statements, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the March 1968 rating decision, the RO denied the Veteran's claim for service connection because he had not established that there was a link between his claimed back disorder and service, including evidence that he experienced a back disorder at the time he left service or at the time his claim was filed.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has a back disorder that is related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the March 1968 determination-continued symptoms since service discharge.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided lay evidence regarding the onset of his symptoms in service and of a continuity of symptomatology since service.  Because the evidence submitted by the Veteran provides such evidence, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for a back disorder have been met.

II.  Claim for Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Regarding diagnosis of the Veteran's claimed back disorder, the Board first acknowledges that the Veteran's service treatment records reflect that at his December 1965 entrance report of medical history, no abnormalities were noted.  A profile dated in March 1967 indicated that the Veteran should be on limited duty due to "traumatic back strain."  However, the profile was discontinued in April 1967, when it was noted that the Veteran had a full range of motion in his back and could return to full duty.  At his September 1967 separation medical examination, he was found to have no abnormalities of the spine or the musculoskeletal system.  However, on his September 1967 separation report of medical history, the Veteran checked "Yes" when asked if he experienced recurrent back pain.  At that time, he reported that he had incurred a back injury when he was "hit in the back by falling boxes."  He stated that he had been hospitalized for back strain.  The examining physician noted that the Veteran had a compression fracture secondary to a March 1967 back injury.

Post-service medical records reflect that multiple treatment providers have identified the Veteran as suffering from a compression fracture of the thoracic spine.  Records first show a diagnosis of osteoarthritis due to compression fracture at an April 1978 private evaluation; the degenerative changes were noted to be "probably post-traumatic."  Further records dating from the 1980s and 1990s continue to document a compression fracture of the thoracic spine with resultant degenerative changes.  Similarly, private radiological studies conducted in January 2007 and August 2008 note degenerative changes related to a "probable old, compression deformity ... of T11."  Private records also document a longstanding history of rheumatic arthritis affecting multiple joints.

In addition to the ongoing records of a compression fracture of the thoracic spine causing osteoarthritic changes, the Veteran has submitted a letter from his private treatment provider dated in August 2010.  In that letter, the physician noted the Veteran has a history of a compression fracture of the thoracic spine in service with localized arthritis.  The physician acknowledged the separate disease process of rheumatic arthritis but concluded that the Veteran's "prior injury is contributing to some of [the Veteran's] back pain."  The Veteran has also submitted multiple written statements in support of his claim and testified before the undersigned Veterans Law Judge at a hearing in April 2013.  At that hearing, as in his multiple written statements, he contended that he first developed problems with back pain following the March 1967 in-service injury, and that those symptoms have continued from his time on active duty to the present.

The Veteran underwent VA examination in September 2012 to address his back claim.  At that examination, the Veteran described his in-service injury and resultant compression fracture.  The examiner acknowledged the private treatment records acknowledging a history of compression fracture of the thoracic sine, as well as chronic multilevel degenerative changes of the thoracolumbar spine.  Radiological study revealed the presence of "very mild loss of height of several mid to lower thoracic vertebral bodies" of the thoracic spine, with a "more moderate compression deformity/fracture of the T11."  The examiner diagnosed the Veteran with compression fracture of the thoracic spine.  However, the examiner opined that the disorder is "probably not the main reason for his spinal pain."  Upon review of the claims file, the examiner issued an addendum opinion later in September 2012 in which he reiterated his opinion that it is less likely than not that the Veteran's current back problems are related to the in-service injury.  In so finding, ,the examiner pointed out that the Veteran experiences "'severe rheumatoid arthritis' which is the primary etiology of the degenerative changes."

The Board has a duty to analyze the credibility and probative value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the September 2012 VA examiner and the Veteran's private physician arrived at different conclusions as to the primary etiology of the Veteran's back pain, but the Board notes that the September 2012 VA examiner appears to have conceded that the in-service injury the Veteran experienced may have contributed to his current disability picture.  The Board further finds that the Veteran's treating physician provided an opinion that credibly assigns the Veteran a diagnosis of compression fracture causing back pain and relates that symptomatology to service.  Further, the Veteran's claimed in-service injury is corroborated by his service records, which clearly indicate that he incurred a compression fracture in the March 1967 incident.  

In sum, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of compression fracture of the thoracic spine that has been linked to his active duty by competent and probative medical opinion.  The Veteran's private physicians have diagnosed the Veteran with a compression fracture of the thoracic spine, and his private treating physician stated in an August 2010 letter that the disorder is related to the Veteran's in-service back injury.  Similarly, although reaching a different conclusion about the primary etiology of the Veteran's back complaints, the VA examiner found the Veteran to experience a compression fracture of the thoracic spine that he linked to the Veteran's in-service injury.  Given that the Veteran has a clear, longstanding diagnosis of a compression fracture of the thoracic spine that occurred in service, and that his private physician provided a firm link between that injury and his current symptomatology in the August 2010 letter, the Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran likely suffers from a compression fracture of the thoracic spine that is linked to his period of active duty.  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board thus finds that there is satisfactory evidence that the Veteran has a compression fracture of the thoracic spine that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


ORDER

New and material evidence to reopen a claim of service connection for a back disorder has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for a compression fracture of the thoracic spine is granted.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


